DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous objection to claim 1 is withdrawn in view of the amendment filed December 14, 2020.
Claims 1 and 2 are objected to because of the following informalities: the semicolon after “branched alkyl” in the third line of the paragraph that defines X as a single bond or -NH group should be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eveleth et al. (WO 94/00095; cited by Applicant).
Eveleth et al. discloses peptide keto-compounds that function as calpain inhibitors (p. 33, line 25-p.34, line 27). 
Eveleth et al. teach the dipeptide -ketoamide: 
Z-Leu-Abu-CONHEt, Z-Leu-Phe-CONHEt (p. 9, line 30-31). 
With respect to formula (I), R1 is benzyl (C6aryl-C1alkyl), X is O, R2 is CH(CH3)2 (C3 alkyl), R3 is benzyl, and R4 is Et (C2 alkyl).
In addition, Eveleth et al. teach the following dipeptide -ketoamides: 
2-furyl-CO-Leu-Abu-CONHEt (Example PKC134, p. 136);2-tetrahydrofuryl-CO-Leu-Abu-CONHEt (Example PKC135, p. 136);3-pyridyl-CO-Leu-Abu-CONHEt (Example PKC136, p. 136);2-pyrazinyl-CO-Leu-Abu-CONHEt (Example PKC137, p. 136);2-quinolinyl-CO-Leu-Abu-CONHEt (Example PKC138, p. 136);1-isoquinolinyl-CO-Leu-Abu-CONHEt (Example PKC139, p. 137); and4-morpholinyl-CO-Leu-Abu-CONHEt (Example PKC140, p. 137).
With respect to formula (I), in each of these compounds, X is a single bond, R2 is CH(CH3)2 (a C3 alkyl), R3 is CH2CH3 (a C2 alkyl), and R4 is Et (a C2 alkyl). In each of these compounds, R1 is 2-furyl, 2-tetrahydrofuryl, 3-pyridyl, 2-pyrazinyl, 2-quinolinyl, 1-isoquinolinyl, or 4-morpholinyl, each of which is a C5-10 heterocycyl-C0 alkyl wherein the heterocyclyl ring system is not substituted and comprises 1 to 3 heteroatoms selected from O, N, and S. 
	Eveleth et al. teach that the dipeptide -ketoamides can be used in a method of treating a mammal at risk for suffering damage to that mammal’s cardiac tissue including mammals with obesity -ketoamides of formula (I) to the claimed patient populations, patients suffering from obesity.
MPEP § 2112.02(II) states: “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the ‘use’ is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)” 
In the instant case, Eveleth et al. teach administering the claimed compounds, dipeptide -ketoamides of formula (I), to the claimed patients, subjects suffering from obesity, to treat and prevent damage to cardiac tissue but is silent as to the effect of the dipeptide -ketoamides on treating obesity. Applicant’s claim to a method of treating obesity are merely new properties of the dipeptide -ketoamides of Eveleth et al. and such a discovery does not constitute a new use. Therefore, claims 1 and 2 are anticipated by Eveleth et al.
With respect to claim 3, the following dipeptide -ketoamides comprise X as a single bond: 
2-furyl-CO-Leu-Abu-CONHEt (Example PKC134, p. 136);2-tetrahydrofuryl-CO-Leu-Abu-CONHEt (Example PKC135, p. 136);3-pyridyl-CO-Leu-Abu-CONHEt (Example PKC136, p. 136);2-pyrazinyl-CO-Leu-Abu-CONHEt (Example PKC137, p. 136);2-quinolinyl-CO-Leu-Abu-CONHEt (Example PKC138, p. 136);1-isoquinolinyl-CO-Leu-Abu-CONHEt (Example PKC139, p. 137); and4-morpholinyl-CO-Leu-Abu-CONHEt (Example PKC140, p. 137).
-ketoamides comprise R1 as a C5-10 heterocycyl-C0 alkyl wherein the heterocyclyl ring system is not substituted and comprises 1 to 3 heteroatoms selected from O, N, and S. 
	With respect to claims 5 and 6, in each of the dipeptide -ketoamides above, R2 is isopropyl, a branched C3 alkyl.
With respect to claims 7 and 8, Z-Leu-Abu-CONHEt, Z-Leu-Phe-CONHEt (p. 9, line 30-31) comprises isopropyl as R2 and benzyl as R3.
	With respect to claims 9 and 10, in each of the dipeptide -ketoamides above, R4 is ethyl.
Response to Arguments
Applicant's arguments filed December 14, 2020, have been fully considered but they are not persuasive.
	Applicant argues that Eveleth relates to a method of treating a medical condition associated with increased proteolytic activity of calpain in a mammal. Examples of conditions covered by the method include cardiac muscle tissue damage, cataracts, smooth muscle damage, vasospasm, neurodegenerative conditions, and restenosis. Applicant argues that Eveleth does not expressly or inherently disclose a therapeutically effective amount of a compound of formula (I) can be used to treat obesity, lipid storage disease or hyperlipemia in a subject known to be affected by said obesity-related condition.
Eveleth et al. teach administering the claimed compounds, dipeptide -ketoamides of formula (I), to the claimed patients, subjects suffering from obesity. The express purpose of administration in the prior art is to treat and prevent damage to cardiac tissue rather than to treat the obesity itself.  Because the reference teaches administering the same compound to the same patients, the claimed effect of treating obesity is inherently met. Applicant has not provided any evidence to traverse this analysis.
For this reason, the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicant did not traverse this rejection in the response filed December 14, 2020.
Claims 1-10 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,294,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
	Patented claim 14 recites a method of treating an obesity-related condition selected from the group consisting of obesity, lipid storage disease, and hyperlipemia in a subject in need thereof, said method comprising administering to said subject a therapeutically effective amount of a compound of formula (II), the scope of which falls within the scope of instant formula (I), thereby anticipating claim 1.

With respect to claim 3, patented claim 16 states that R1 may be an option that satisfies part f of the claim, C5-10 heterocyclyl wherein the heterocyclyl ring system is heteroaromatic and comprises 1 to 3 heteroatoms selected from the group consisting of nitrogen, oxygen and sulphur and is optionally substituted by 1 to 3 substituents selected from the group consisting of OH, NR5R6, CN, CF3, C1-6 linear or branched alkyl and halogen
Patented claim 16 recites limitations on the compound that fall within instant claim 2, thereby anticipating the claim.
  	With respect to claim 5, patented claim 18 requires that the R2 group is selected from the group consisting of C2-5 linear or branched alkyl and C3-5 cycloalkyl with the proviso that when X is 0 then R2 is not an isopropyl group. 
	With respect to claim 6, patented claim 19 requires that the R2 group is selected from the group consisting of isopropyl, propyl and cyclopropyl, with the proviso that when X is O then R2 is not an isopropyl group. 
	With respect to claim 7, patented claim 20 requires that the R3 group is benzyl optionally substituted by 1 to 3 substituents selected from the group consisting of C1-4-alkyl, MeO, CN and halogen atoms. 
	With respect to claim 8, patented claim 21 requires that the R3 group is benzyl optionally substituted by 1 to 3 substituents selected from the group consisting of C1-4 alkyl, MeO, CN and halogen atoms; and wherein the R2 group is selected from the group consisting of isopropyl, propyl and cyclopropyl, with the proviso that when X is O then R2 is not an isopropyl group. 
	With respect to claim 9, patented claim 22 requires that the R4 group is selected from the group consisting of C2-5 linear or branched alkyl and C3-5 cycloalkyl, both optionally substituted by C1-4-alkyl. 
4a group is selected from the group consisting of ethyl, tert-butyl and cyclopropyl. 
	With respect to claim 26, patented claim 17  recites a method of preventing an obesity-related condition selected from the group consisting of obesity, lipid storage disease, and hyperlipemia in a subject in need thereof, comprising a compound of formula (I) wherein X is a single bond, satisfying the definition of X in instant claim 26. Claim 16 states that when X is a single bond, R1 is one of two options, d1) the optionally substituted phenyl recited in instant claim 26, or f1) a C5-10 heterocycl. Claim 19 states that R2a is isopropyl, propyl or cyclopropyl, which satisfies the definition of R2 in instant claim 26. Claim 20 states that R3 is the same as the definition in instant claim 26. Claim  14 states that R4 may be C1-8alkoxy and that R5 and R6 are independently selected from the group consisting of hydrogen atoms and C1-6 linear or branched alkyl groups. Given the significant overlap between the compounds in the patented claims and in the instant claim, the method of claim 26 is not patentably distinct.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654